Locher, J.,
concurring. I concur in the opinion, because the facts of the instant case applied to existing law warrant the result reached by my colleagues.
This writer is cognizant that R. C. 1107.08 and 1151.-19 make provision for joint and survivorship accounts. My personal observation is that these accounts are frequently litigated. It is thus apparent that there exists an abysmal flaw in their creation. All too frequently, the parties entering into this type of contractual agreement with banks or savings and loan associations are not really apprised of all the ramifications that exist when such a contract is consummated. Often depositors are advised that these accounts are the best way to “avoid probate.” Seldom, if ever, are the clerks in banks and savings and loan associations attorneys or well versed in the legal aspects of *234this contract. Thus, the end result, in numerous instances, is a defective estate plan that successfully avoids probate at the cost of litigation, great expense, disruption of the deceased’s intention and hardship to his family.
The defect is obvious. Being a modern-day creation of legislation, the joint and survivorship account is, in essence, a substitute testamentary disposition stripped of all its normal safeguards. The law of testamentary disposition is simply the culmination of legal reasoning which attempts to insure a knowing and intelligent disposition of the property and thereafter the fulfillment of the intentions of the deceased. Absent similar safeguards applicable to joint and survivorship accounts, the law of contracts insures neither a knowing disposition nor a fulfillment of the true intentions of the deceased, a party to the contract. At the minimum, legislative consideration should be given to requiring that a full and understandable disclosure of the legal implication of this account be given by the financial institution to its depositors. Certainly, this preventive measure would provide at least an understanding of the rudimentary legal consequences of entering into a contract for a joint and survivorship account.